Title: From George Washington to Vice Admiral d’Estaing, 22 September 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir,
            Head Quarters Fredericksburgh Sepr 22d 1778
          
          Mr De Chouin has announced to me your desire, that he may pay you a visit to explain more fully than can be done by letter, the state of affairs both with respect to the enemy and to us—their movements and probable designs and our dispositions in consequence—The intelligence, I have received of the former has been imparted to him as it arrived—the latter he has, in a great measure, had an opportunity of seeing himself, and I have given him every explanation, which might be necessary to perfect his idea of our situation and views. This he will communicate with his usual perspicuity, and I dare say, in a manner, that will be intirely satisfactory.
          The amiableness of the Major’s character has secured him my esteem, as fully as, I am persuaded his zeal and attention in executing his commission must have gained him your approbation. One circumstance only could diminish the pleasure his company afforded me; this is the sacrifice he has been obliged to make, in accommodating himself to a manner of life, which the operations of the field and the nature of the country, that is the present scene of them, would not permit to be the most agreeable. The chearfulness with which he has submitted to every inconvenience is an additional proof of his zeal. With the most perfect consideration and respect, I have the honor to be Your Excellency’s Most Obedt servant
          
            Go: Washington
          
        